Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2021 has been entered.
Claims 1, 7, 9 and 11 are pending. Claims 1, 7 and 9 are amended. Claims 2-6, 8 and 10 are cancelled.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7, 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 7, the term “inherent features” is unclear. The word “inherent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Absent a standard for determining, the metes and bounds of the limitation “inherent features” is unclear as currently present.
For the purpose of this examination, the claim has been interpreted to mean:
Claim 1, --…wherein both metal surfaces of the metal substrate have a root mean square roughness feature of less than…--.
Claim 7, --…where the two opposing metal surfaces have a root mean square roughness feature of less than…--.
Regarding claim 9 and 11, the claims are rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dubin (US 2004/0265489), Furman et al. (US 7,694,719, herein “Furman”), Nguyen (US 2009/0183770) and Nguyen (US 2014/0126112, herein “Nguyen ‘112).
Regarding claim 1, Dubin discloses: 
a metal substrate (150) comprising carbon nanotubes (300a, 300b) directly attached to two opposing metal surfaces of the metal substrate (150) (fig. 3G) [par. 0030]; 
the metal surface of the metal substrate (1650) including catalyst (it is noted, it is old and known in the art that methods available for the production of carbon nanotubes –like chemical vapor deposition CVD used by Dubin, par. 0047- require the use of metals as catalyst) and comprised of iron, nickel and cobalt (it is noted, it is known in the art that Iron, Nickel and Cobalt are metal catalyst upon which growth of a carbon nanotube can be initiated, wherein the metal catalyst provides nucleation sites, as taught by Dubin -par. 0024-. It is also noted, Dubin alludes to the possibility of the carbon nanotubes being formed directly on a component – such as Dubin’s heat spreader 150, which is read as the metal substrate, par. 0019, lines 6-10).
Dubin does not disclose:
the metal substrate comprising one or more apertures breaching the metal surfaces of the metal substrate, the metal surfaces having a root mean square roughness feature of less than about 250 µm.
Furman, also directed to a heat dissipating apparatus comprising a metal substrate (102) and a heat sink (106), teaches the metal substrate (102) comprising a perforated metal sheet as an obvious variations of the metal substrate (102) comprising a patterned foil [col. 6, lines 16-18] for the purpose of allowing the metal substrate to deform under compression between the heat sink and the heat generating 
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Dubin the teachings of Furman to have a metal substrate comprising one or more apertures breaching the metal surfaces of the metal surface, in order to optimize heat transfer. 
Nguyen, directed to carbon nanotubes to be directly attached on a metal surface of a metal substrate (110) [par. 0023, lines 1-4], teaches that the surface roughness of the metal substrate may be varied for the purpose of controlling the density of the carbon nanotubes [par. 0024, lines 12-15] optimizing heat transfer according to the user’s needs. 
Nguyen ‘112, directed to carbon nanotubes to be directly attached on both metal surfaces of a metal substrate (212) (fig. 2) [par. 0031] that include a catalyst [par. 0029, lines 3-4] and comprises iron, nickel or cobalt [par. 0037], teaches that the metal substrate may have a roughness of less than 250 µm [par. 0032].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Dubin the teachings of Nguyen and Nguyen ‘112 to have a metal substrate having a root mean square roughness feature of less than about 250µm, in order to better control the density of carbon nanotubes, optimizing heat transfer.
Regarding claim 7, the combination of Dubin, Furman, Nguyen and Nguyen ‘112 discloses: 
a method of fabricating the metal substrate of Claim 1, comprising: 
providing a metal substrate (Dubin, 150) including catalyst (it is noted, it is old and known in the art that methods available for the production of carbon nanotubes –like chemical vapor deposition CVD used by Dubin, par. 0047- require the use of metals as catalyst. See also Dubin’s par. 0024) where the two opposing metal surfaces have a root mean square roughness feature of less than about 250µm (upon modification with Nguyen and Nguyen ‘112, as applies to claim 1, above),
forming one or more apertures breaching the metal surfaces of the metal substrate (upon modification with Furman, the apertures formed by the perforations of Furman’s metal sheet, as applies to claim 1, above), and

Regarding claim 9, the combination of Dubin, Furman, Nguyen and Nguyen ‘112 discloses: 
an apparatus (Dubin, 301, fig. 3G) comprising:
a device (Dubin, 110);
a heat sink (Dubin, 170);
the metal substrate of claim 1 (Dubin, 150, upon modification with Furman, Nguyen and Nguyen ‘112) (please refer to the rejection of claim 1, above) disposed between the heat sink (Dubin, 170) and the device (Dubin, 110) (Dubin, fig. 3G);
wherein the carbon nanotubes (Dubin, 300a, 300b) deposited on the metal substrate (Dubin, 150, upon modification with Furman, Nguyen and Nguyen ‘112) are in conductive contact with the device (Dubin, 110) and the heat sink (Dubin, 170) (clearly seen in Dubin’s fig. 3G).
Regarding claim 11, Dubin discloses: 
the carbon nanotubes (300a, 300b) being vertically aligned and oriented perpendicularly to the metal substrate (150) (fig. 3G).

Response to Arguments
Applicant's arguments filed 09/29/2021 have been fully considered but they do not apply to the new grounds of rejection.
For clarity, in page 7, Applicant argues that Dubin fails to teach a metal substrate which includes catalyst. As clearly explained in the rejection of claim 1, above, it is old and known in the art that the chemical vapor deposition CVD method used by Dubin to produce carbon nanotubes [par. 0047], requires the use of metals as catalyst. Further, Dubin clearly discloses the use of catalysts for the formation of carbon nanotube structures [par. 0024] and also discloses the formation of the carbon nanotubes structures on the metal substrate (150) (heat spreader) [par. 0019, lines 6-10].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763